Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kwan-Ho Chung on 1/25/22.
The application has been amended as follows: 
In claim 32, line 1, replace “31” with –30--.
In claim 32, line 2, replace “the side is formed on the side surface that” with –the side surface of the patch storing member--.
In claim 33, line 1, replace “31” with –30--.
In claim 34, line 1, replace “31” with –30--.

Allowable Subject Matter
Claims 17-30 and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance. 
With respect to independent claim 17, it was not found in the prior art search a teaching or suggestion for a staining patch including a gel receptor and a staining solution that has a substance configured to react with a specimen, a patch storing member that supports and moves with the staining patch, a guide wall that guides the patch storing member to move at least in a vertical direction, which is vertical to a plane on which the specimen is placed, wherein the patch storing member is configured to be movably connected to a specimen receiving member, wherein the patch storing member moves along the guide wall relative to the specimen receiving member in the vertical direction.

With respect to independent claim 36, it was not found in the prior art search a teaching or suggestion for a staining patch including a gel receptor and a staining solution that has a substance configured to react with a specimen, a patch storing member that supports and moves with the staining patch, and includes a guide formed on a side of the patch storing member and the guide is configured to guide the patch storing member to move relative to the specimen receiving member, and a guide wall that guides the patch storing member to move at least in a vertical direction that is vertical to a plane on which the specimen is placed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641